UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1223


In Re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                      (4:05-cr-01044-RBH-1; 4:16-cv-02013-RBH)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Edward Chestnut petitions for a writ of mandamus, seeking to compel

the district court to act on his Motion to Vacate Stay Order. Our review of the district

court’s docket reveals that the district court has denied the motion. Accordingly, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2